Jordan, Presiding Judge.
This is an appeal from the following judgment:
"The above case having come on for hearing and trial, jury having been waived for limited purposes and defendants having moved to dismiss and to bar plaintiff’s claim, and after hearing evidence, it is hereby ordered that plaintiff’s complaint is dismissed with prejudice.”
Whether the asserted errors disclose error harmful to the appellant cannot be determined without a consideration of the evidence adduced at the hearing, but the appellant has failed to comply with the statutory requirements for a transcript of the evidence. Under repeated rulings of this court and the Supreme Court the judgment of the lower court will be affirmed. White v. Gnann, 225 Ga. 398 (169 SE2d 301); Lankford v. Lankford, *205225 Ga. 147 (166 SE2d 354); Terry v. Warner Robins Supply Co., 225 Ga. 5 (165 SE2d 731); Cantrell v. Abernathy, 120 Ga. App. 318 (170 SE2d 319); Allstate Leasing Corp. v. Samples, 115 Ga. App. 213 (154 SE2d 423).
Argued January 7, 1971
Decided January 22, 1971.
Grace W. Thomas, for appellant.
Swift, Currie, McGhee & Hiers, W. Wray Eckl, for appellees.

Judgment affirmed.


Quillian and Evans, JJ., concur.